Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The listing of reference characters at the end of the specification is not a requirement in US practice and it is suggested that the list be removed, however if Applicant wishes to keep the list then the list should be amended to include all the reference characters used in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai, WO2018/181317.
Regarding claim 1, Kawai discloses a tapered roller bearing, comprising: an outer ring (11) having a tapered raceway surface (11A) on an inner periphery thereof; an inner ring (13) having a tapered raceway surface (13A) on an outer periphery thereof, and comprising a large-collar surface (18) on a large-diameter side (right side of figure 9) of the tapered raceway surface (large in this case is referencing the larger side of a tapered roller bearing and is not functioning as a relative term); a plurality of tapered rollers (12) arrayed between both of the tapered raceway surfaces so as to be freely rollable; and a cage (14) configured to receive the tapered rollers, wherein each of the tapered rollers has a large end side (right side in figure 9 for example) including an end surface chamfer (16C in figure 22), a relief portion (16B), and a large end surface (16A in figure, see figure 23 showing shape after processing) located between the end surface chamfer (16C) and the relief portion (16B), the large end surface to be held in contact with and guided by the large-collar surface of the inner ring during use of the bearing (see figure 14 which illustrates the contact), wherein when R represents a set curvature radius of the large end surface of each of the tapered rollers, and RBASE represents a base curvature radius from a vertex (see Figure 11 which shows the same Rbase) of a cone angle of each of the tapered rollers to the large-collar surface of the inner ring, and a ratio R/ RBASE of the set curvature radius R to the base curvature radius RBASE is set to 0.90 or less (see attached translation that discloses a range of 0.75-0.87 which anticipates the range, see the bottom of page 7 in the attached translation for example), wherein when Ractual represents an actual curvature radius of the large end surface each of the tapered rollers after processing (figure 23), and the actual curvature is defined as a radius of an arc curve passing through three points that are a connection point between the large end surface and the end surface chamfer (C1 or C4), a connection point between the large end surface and the relief portion (C2 or C3), and a midpoint between the connection points (P5 or P6), in a vertical cross section of the tapered roller, a ratio Ractual/R of the actual curvature radius Ractual to the set curvature radius R is a value exceeding 0.5 (Kawai references Ractual as Rprocess and discloses the ratio with R as 0.8 or more which anticipates the claimed range, see page 12, lines 20-23 of the attached translation).
Kawai does not limit the size of RBASE and thus would cover all ranges including 100 mm or less and thus would anticipate any specific values or ranges selections for RBASE. However, in the alternative, the selection of RBASE to be 100 mm or less is a selection of a particular size for the large-collar surface, regardless of the particular size the ratio of Kawai has to remain the same and thus the limitation is merely setting forth a size requirement.  It would have been an obvious matter of design choice to select a specific size for RBASE  without departing from the ratio requirement of Kawai, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and in this case the selection of a particular RBASE would not result in a device that performs different and would merely be limiting the size of the curvatures to particular ranges that would still adhere the inventive ratio of Kawai.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  In other words RBASE is merely establishing a size requirement for this particular feature of the bearing, regardless of this size the invention (specific R/ RBASE feature) disclosed by Kawai would have to remain the same. 
Regarding claim 2, Kawai further discloses that the ratio R/RBASE of the set curvature radius R to the base curvature radius RBASE is set within a range of from 0.70 to 0.90 (see attached translation that discloses a range of 0.75-0.87 which anticipates the range, see the bottom of page 7 in the attached translation for example). 
Regarding claim 3, Kawai further discloses that the large end surface of each of the tapered rollers and the large-collar surface of the inner ring are superfinished surfaces (the instant application in paragraph 0046 provides two values for superfinished, 0.10µm Ra and 0.063 µm Ra [or less], thus in terms of the claim this would be limited to the large value defined which is 0.10, Kawai discloses that the Ra for each surface is equal to or less than this value, see the bottom of page 9 in the attached translation).
Regarding claim 4, Kawai further discloses that the large-collar surface of the inner ring has a relief surface (the instant application defines the relief as 12f, this same relief can be seen in Figure 14 of Kawai or Figure 15 at 43).
Regarding claim 5, Kawai further discloses that the tapered raceway surface of the inner ring and the tapered raceway surface of the outer ring each have a straight shape or a full-crowning shape having an arc (see figure 9 showing 13A as straight and  figures 24 and 25 where the raceways are crowned), and wherein the tapered rollers each have a rolling surface formed into a logarithmic crowning shape (27 is disclosed as a logarithmic curve). 
Regarding claim 6, Kawai discloses that at least one of the inner ring, the outer ring, and the tapered rollers has a nitrogen-enriched layer (1012B) and a depth of the layer being 0.2 mm or more (see bottom of page 23 of attached translation).
Regarding claim 7, Kawai disclose that at least one of the inner ring, the outer ring, and the tapered rollers has a nitrogen-enriched layer (1012B) and a grain size number of austenite crystal grain in the nitrogen-enriched layer is larger than No. 10 (see bottom of page 27 of the attached translation).
Regarding claim 8, Kawai discloses the tapered roller bearing is used for a transmission or a differential for an automobile (see at least the background portion of the attached translation).

NOTE: Kawai applied above appears to be commonly owned however since the instant application only includes one inventor and the prior art includes multiple inventors it cannot be said that the evidence of record is clear.  The reference may be overcome by filing a declaration stating that the reference is an exception under 35 USC 102(b)(1) and/or 102(b)(2), see MPEP  2153.01.  However before filing such a statement please see the listing of prior art in the conclusion below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, Applicant, while not specifically argued as the inventive element, points out that the invention is directed to a small class of bearing with Rbase of 100mm or less.  While Applicant has limited the size of the bearing to this, the disclosures of the prior art collectively are concerned with the ratios in general.  Changing the size of a bearing but maintaining the same ratios for other relative features is not inventive but is merely stating that the size of the bearing is changed.  Applicant has not specifically argued this position which was taken in the prior office action and the current action.  Applicant appears to be presenting an argument that this dimension is critical however there is no evidence of record that indicates that any unexpected results are achieved from generally staying within the ratio ranges disclosed in the prior art while changing the size of the bearing.  Does using these ratios in a smaller scale bearing provide any different and unexpected benefit than they do in the prior art which does not provide a particular size range?
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents were uncovered during the updated search and all of these documents are available under 35 USC 102(a)(1) and/or 102(a)(2), however they all appear to be commonly owned like Kawai above and could be overcome with the filing of the declaration.  In response to this action, if Applicant elects to file the declaration these documents should also be included in the declaration to avoid each reference being later applied individual.  Alternatively, at least some of the documents could be overcome by perfecting the priority claim.  The documents are as follows:
WO2019/065753
WO2019/065750
JP 2018-165550
JP 2018-165551
JP 2018-165552
JP 2018-165564
JP 2019-66037
JP 2019-66038
JP 2019-66039
JP 2019-66040
JP 2019-66041
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656